MEMORANDUM **
Appellant Mir Iliaifar (“Iliaifar”) appeals the district court’s grant of summary judgment for defendants on his § 1983 claim alleging violation of his right to procedural due process. We affirm.
“A procedural due process claim has two distinct elements: (1) a deprivation of a constitutionally protected liberty or property interest, and (2) a denial of adequate procedural protections.” Brewster v. Board of Educ. of Lynwood Unified School Dist., 149 F.3d 971, 982 (9th Cir. 1998). Iliaifar has not demonstrated that the defendants’ actions deprived him of a protected liberty or property interest; thus he has not established that the defendants violated his constitutional right to procedural due process.
Where, taken in the light most favorable to the plaintiff, the facts alleged do not show that the defendants violated a constitutional right, the defendants are entitled to qualified immunity. See Brosseau v. Haugen, — U.S. —, —, 125 S.Ct. 596, 598, 160 L.Ed.2d 583 (2004). The *700district court thus properly granted summary judgment to defendants on the issue of qualified immunity.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.